Citation Nr: 1451013	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel








INTRODUCTION

The Veteran had recognized guerilla service from June 1945 to October 1945, and service in the Regular Philippine Army from October 1945 to February 1946.  He died in March 2007; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1. The Veteran died in March 2007; the immediate cause of death listed on his death certificate is aortic aneurysm.  No additional conditions are listed as additional causes of the Veteran's death.

2. At the time of the Veteran's death, he was not service-connected for any disability.

3. The preponderance of the competent evidence is against a finding that the cause of death listed on the Veteran's death certificate was incurred in or is otherwise related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant received notification prior to the initial unfavorable agency decision in April 2010.  Further, the Veteran was not service-connected for any disability prior to his death.  Therefore, notice requirements regarding elements one and two of Hupp are moot.  The duty to notify the appellant was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Limited service treatment and personnel records have been associated with the claims file.  All available private treatment records identified by the appellant have been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).

A VA medical opinion was not obtained in conjunction with the instant claim, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2014).  VA has a duty to obtain a medical opinion when the record lacks evidence to decide the appellant's claim and there is evidence of (1) a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The appellant does not assert, nor does the record suggest, that the cause of the Veteran's death is related to active service in any way.  Accordingly, VA is not required to obtain a medical opinion.

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2014).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran died in March 2007; the immediate cause of his death was reported on the death certificate as aortic aneurysm.  While not listed on the death certificate, the medical evidence of record indicates the Veteran suffered from osteoarthritis, hypertensive cardiovascular disease, pneumonia and urinary tract infection in the months prior to his death.  The Veteran was not service-connected for these or any other disability at the time of his death.

The appellant contends that service connection is warranted for the cause of the Veteran's death because his service with the military forces of the Philippines in the service of the United States Armed Forces constitutes qualifying service for dependency and indemnity compensation (DIC).  See, e.g., June 2010 notice of disagreement, December 2010 substantive appeal.  Indeed, the Veteran's service has been verified and previously conceded as qualifying service both by the Regional Office and the Board in prior decisions.  See, e.g., January 2007 Board decision.  However, qualifying service is not the only requirement for the establishment of DIC benefits based on service connection for the cause of the Veteran's death.  As noted above, the cause of the Veteran's death must be etiologically related to his period of active service.  See 38 C.F.R. § 3.312.

The Board has considered whether service connection for the cause of the Veteran's death may be warranted any basis.  Service connection is warranted on a direct basis, as the Veteran was not diagnosed with an aortic aneurysm at any time during his active service or for a lengthy period following separation.  There is no competent medical evidence or opinion to suggest a direct causal link between the disability listed on the Veteran's death certificate, or any other disability that may have contributed to his death, and his active service.

In sum, the Veteran died of an aortic aneurysm.  This condition was not service-connected at the time of the Veteran's death, and there is no competent medical evidence of record that it was incurred during, or is otherwise related to, his active service.  

A preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death; there is no doubt to be resolved; and service connection for the cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


